DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 1/13/20.  These drawings are approved.

Allowable Subject Matter
Claims 14-16, 18-20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 14, the prior art of record does not anticipate or render obvious the limitations: “wherein the first alignment structure includes at least one first alignment post with thereof a free end substantially reaching and exposed upon the bottom surface of the second plate of the second connector when the first and second connectors are mated, the second alignment structure includes at least one second alignment post with thereof a free end substantially reaching and exposed upon the bottom surface of the second plate of the second connector when the first and second connectors are mated, and the third alignment structure includes at least one third alignment post with thereof a free end substantially reaching and exposed upon the lower surface of the first plate of the first connector when the first and second connectors are mated, and the fourth alignment structure includes at least one fourth alignment post with thereof a free end substantially reaching and exposed upon the lower surface of the first plate of the first 
Claims 15-16, 18-20, and 22 include all the limitations of claim 14 and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        August 18, 2021
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831